GREEN, J.
This action arose out of the same accident involved in the appeal of the defendants Friederich from an order denying their motion to set aside the verdict rendered against them and for a new trial, which appeal has been decided at the present term of the court. 49 N. Y. Supp. 1077. The jury found a verdict of no cause of action as against the defendant Seitz, the respondent, and the appellant relies solely upon the exceptions taken to the charge of the court and to refusals to charge certain propositions requested. We have examined these exceptions with care, and have weighed and considered them in connection with the whole charge and the remarks of the court in passing upon the various propositions offered in behalf of the several parties, and we are of the opinion that no error has" been committed that would justify an appellate court in setting aside the verdict upon any of the grounds asserted by the apiaellant. The judgment should be affirmed, with costs. All concur.